             Case 1:21-mj-00528-MJD Document 3 Filed 06/09/21 Page 1 of 8 PageID #: 3
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                   Southern District
                                                 __________ Districtof
                                                                     ofIndiana
                                                                        __________
                                                                                                 SEALED
                  United States of America                       )
                             v.                                  )
                                                                 )       Case No.
                                                                 )                   1:21-mj-0528
                       Casey K. Sage,                            )
                                                                 )
                                                                 )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    May 2, 2021               in the county of                Marion          in the
     Southern          District of            Indiana        , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. § 844(f)(1)                          Arson




         This criminal complaint is based on these facts:
See attached Affidavit.




         ✔ Continued on the attached sheet.
         u

                                                                                              /s/ John Donnelly
                                                                                            Complainant’s signature

                                                                                  John Donnelly, Senior SA/Amtrak-OIG
                                                                                             Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
          telephone
 UHOLDEOHHOHFWURQLFPHDQV

Date: June 9, 2021
                                                                                               Judge’s signature

City and state:                      Indianapolis, Indiana                       Mark J. Dinsmore, U.S. Magistrate Judge
                                                                     Mark J. Dinsmore
                                                                                            Printed name and title
                                                                     United States Magistrate Judge
                                                                     Southern District of Indiana
   Case 1:21-mj-00528-MJD Document 3 Filed 06/09/21 Page 2 of 8 PageID #: 4




                             AFFIDAVIT IN SUPPORT OF
                       APPLICATION FOR CRIMINAL COMPLAINT

       I, John Donnelly, being first duly sworn, hereby depose and state as follows:

       1.      I am a Senior Special Agent with the Amtrak Office of Inspector General. I have

been so employed since September 2017. I began my career in federal law enforcement in 1991

as a Federal Probation and Parole Officer in the Northern District of Illinois. In 1996, I became a

United States Postal Inspector. During my 21 years as a Postal Inspector, I was responsible for

investigating a number of federal crimes, including mail and wire fraud schemes, access device

fraud, identity theft, assaults, robberies, burglaries, illegal drugs trafficked through the mail,

arsons of post office buildings and vehicles, and mail bombs. During my last seven years as a

Postal Inspector, I was a Team Leader and supervised a team of Inspectors investigating these

crimes. I have conducted and directed numerous investigations. I have conducted and

participated in the execution of numerous federal search warrants, including several of electronic

devices, and of email accounts hosted by Gmail. As part of my duties as an Amtrak OIG Senior

Special Agent, I investigate criminal violations relating to fraud, waste, and abuse directed at

Amtrak.

       2.      This affidavit is submitted in support of a criminal complaint alleging that Casey

K. SAGE, white male, DOB XX/XX/1986, has violated Title 18, United States Code, Section

844 (f)(1) (Arson). Because this affidavit is being submitted for the limited purpose of

establishing probable cause in support of a criminal complaint charging SAGE, in violation of

Title 18, United States Code, Section 844, I have not included each and every fact known to me

concerning this investigation. I have set forth only the facts that I believe are necessary to

establish probable cause to believe that the defendant committed the offense alleged in the

complaint.
   Case 1:21-mj-00528-MJD Document 3 Filed 06/09/21 Page 3 of 8 PageID #: 5




        3.      This affidavit is based upon my personal involvement in this investigation, my

training and experience, my review of relevant evidence, and information supplied to me by

other law enforcement officers. It does not include each and every fact known to me about the

investigation, but rather only those facts that I believe are sufficient to establish the requisite

probable cause.

             FACTS AND CIRCUMSTANCES SUPPORTING PROBABLE CAUSE

        4.      Congress created the National Railroad Passenger Corporation, doing business as

Amtrak (“Amtrak”), as a private, for-profit Government corporation, pursuant to the passage of

the Rail Passenger Service Act of 1970, to operate a nationwide system of passenger rail

transportation. Amtrak receives significant federal funding through U.S. Department of

Transportation (DOT) grants to cover its activities associated with the Northeast Corridor and the

National Network as authorized by the Fixing America’s Surface Transportation Act (see Div. A;

Pub. L. No. 114-94).

        5.      In addition to providing a substantial portion of Amtrak’s funding, the federal

government also provides oversight of how the funds are spent. The United State Government,

through the Secretary of the United States Department of Transportation, owns all issued and

outstanding preferred Amtrak stock. Amtrak is an agency of the federal government within the

meaning established in Title 18, United States Code, Section 6.

        6.      As part of its national network, Amtrak operates the Amtrak Beech Grove

Maintenance Facility, located at 202 Garstang Street, Beech Grove, IN 46107, within the

Southern District of Indiana. The facility is secured by a chain-linked, barbed-wire, and iron

fence. The Amtrak facility has a single point of entry for employees and visitors. At this point of

entry is a police check where a valid Amtrak identification or log entry is required. The purpose
   Case 1:21-mj-00528-MJD Document 3 Filed 06/09/21 Page 4 of 8 PageID #: 6




of the facility is to repair and refurbish train cars and locomotives. The facility containing rail

cars, locomotives, service vehicles, several tracks, maintenance shops, and storage buildings.

       7.      On May 1, 2021 at approximately 9:40pm, a suspect later identified as Casey

SAGE, is observed on Amtrak closed circuit security video entering into, without permission, the

Northwest section of the Amtrak facility. SAGE can be seen walking through the rail yard lot

towards the center area of the facility.

       8.      SAGE can be seen in the video wearing a black winter cap, dark or black pants,

and a tank top and dark or black shoes. SAGE is carrying a dark or black t-shirt and wearing a

lanyard or identification around his neck. At one point, SAGE is observed putting on the t-shirt

he was carrying.

       9.      SAGE is observed entering a Rail King (train engine) then exiting wearing a

raincoat and florescent work gloves. SAGE is observed walking deeper into the facility at

various times being off camera but at no time was any other persons observed on security

cameras with the exception of Amtrak employees.

       10.     On the north end of the property is a fence train gate and tracks that lead out of

the facility towards Indianapolis. Also, on the north end of the property, approximately 700 feet

from the north train gate, are two metal storage buildings managed by the material control unit.

Based on a review of inventory records and an interview of the manager of material control, I

learned the larger building was referred to as the west building and the smaller building was

referred to as the east building. The west building was used to store hazardous materials and was

sometimes referred to as the chemical building, and the east building was used to store paint

materials, and thus was sometimes referred to as the paint building.
   Case 1:21-mj-00528-MJD Document 3 Filed 06/09/21 Page 5 of 8 PageID #: 7




       11.     Based on a review of the inventory, among the items stored in both buildings as of

May 2, 2021, were highly flammable items. Some examples of items stored in the paint building

were acetone, paint, denatured alcohol, varnish, spray paint, degreaser, engine starting fluid, and

paint remover. Some examples of flammable items stored in the chemical building were

including railroad flares (fusees), oil, grease, cleaners, and thinners.

       12.     At approximately 12:27 a.m. on May 2, 2021, a security camera shows SAGE

with a lit fusee walking past a rollup door of the east building to an open man door. Shortly

afterwards, flames can be seen through the open man door. At 12:30 a.m. the video shows

smoke coming from the east building. At 12:36 a.m. the camera shows flames coming out of the

roof and through the rollup door. By 12:38 a.m. fire had spread to the west building and both

buildings are engulfed in flames.

       13.     At 12:29 a.m., SAGE is observed on security video walking away from the

buildings looking back towards the fire. SAGE is observed carrying two (2) brown bottles. At

12:33 a.m. SAGE can be seen on security video exiting through the north train gate. This train

gate was opened by an Amtrak employee for a scheduled arriving train after SAGE was observed

entering the secure facility.

       14.     The fire was first reported by a Beech Grove Police Department (BGPD) Officer

patrolling the area. The BGPD Officer along with Beech Grove Fire Department (BGFD)

responded to the scene. Security video showed several large explosions coming from the two (2)

buildings on fire with canisters of burning material being projected through the air and across the

Amtrak facility. These explosions along with the hazardous material smoke created a highly

dangerous fire scene for public safety personal as the fire was extinguished.
   Case 1:21-mj-00528-MJD Document 3 Filed 06/09/21 Page 6 of 8 PageID #: 8




       15.     BGFD Investigator James Pierce conducted an examination of the fire scene.

Investigator Pierce determined the cause of the fire was Incendiary (intentionally set) using a lit

fusee and available combustible material. Damage to the structure caused by the fire resulted in

a total loss of both the east and west buildings. The total monetary damages to the Amtrak

facility and material were estimated at approximately one (1) million U.S. dollars.

       16.     On May 3, 2021, Amtrak Police Officer Jones reviewed the security video and

began searching the tracks and woods north of the train gate. Officer Jones located two (2)

brown four-liter bottles of “LabChem” brand Acetone, which appeared similar to the bottles that

SAGE was seen carrying out of the facility the night of the fire. The bottles were hidden in

heavy brush off the rail line north of the train gate that SAGE was observed exiting on video. A

review of the facility inventory disclosed that 11 four-liter bottles of “Lab Chem” brand Acetone

were stored in the paint building before the fire.

       17.     On May 5, 2021, investigators expanded the search area farther north of the

facility. Amtrak Police Detective Maske found one (1) florescent work glove in a ditch off the

railroad track. Also located was a blaze orange rain jacket under the Emerson Avenue overpass

off the railroad track. Both items match items found in Amtrak inventory and what appeared to

be worn by SAGE in the security video during the night of the fire.

       18.     As part of the investigation video camera footage was obtained and reviewed

from the Speedway Gas station located 105 Churchman Avenue, Beech Grove, Indiana, a short

distance north of the Amtrak property. A review of the video from May 2, 2021, at

approximately 2:08 a.m., approximately 1 hours 35 minutes after SAGE exited the Amtrak

property, shows SAGE entering the store. SAGE is wearing a black knit winter cap, dark blue

pants, a black t-shirt, and black shoes. SAGE was wearing the black knit cap in an elongated
   Case 1:21-mj-00528-MJD Document 3 Filed 06/09/21 Page 7 of 8 PageID #: 9




fashion in the same manner as observed in the Amtrak video. The t-shirt and pants fit in the

same manner as observed in the Amtrak video. As SAGE exits the store, it can be seen he is

wearing a white shirt (similar to the tank-top seen on the Amtrak video) underneath the black t-

shirt, and has a dark lanyard around his neck and under his t-shirt.

       19.     On June 7, 2021, I interviewed a clerk at the Speedway gas station who was

familiar with customers who regularly came into the store. I showed the clerk a still shot from

the video, which showed the face and clothing of the subject who came into the store at 2:08 a.m.

on May 2, 2021. The clerk identified Casey SAGE as the subject and advised that the clerk had

known SAGE for several years.

       20.     Several items recovered as evidence in this investigation were submitted to the

Indianapolis Marion County Forensic Services Agency (Crime Lab). Among the items

submitted to the Crime Lab were the two (2) Acetone bottles that were seen being carried off the

property by the SAGE, and later recovered by Officer Jones. On June 8, 2021, the Crime Lab

confirmed a latent print was recovered off one of the acetone bottles. The latent print was

compared to the known fingerprints of Casey SAGE. The Crime Lab advised that they

positively matched a known print of SAGE to latent print developed from the bottle.

       21.     I conducted a search of Amtrak personnel records and determined that Casey

SAGE is not, and has never been, an Amtrak employee. As such, he would have no legitimate

reason to be on Amtrak property or access to any Amtrak property, to include Acetone bottles

stored on the Amtrak facility.
  Case 1:21-mj-00528-MJD Document 3 Filed 06/09/21 Page 8 of 8 PageID #: 10




                                        CONCLUSION

       22.     Based on the foregoing, there is probable cause to believe that on or about May

02, 2021, Casey K. SAGE violated Title 18, United States Code, Section 844(f)(1), in that he

maliciously damaged or destroyed by means of fire a building owned or occupied by Amtrak, an

agency or department of the United States. I respectfully request this Court issue a Criminal

Complaint charging SAGE accordingly, along with a warrant for his arrest.


                                          /s/ John Donnelly
                                          John Donnelly
                                          Senior Special Agent
                                          Amtrak Office of Inspector General.


             Attested to by the applicant in accordance with the requirements of Federal Rules
    of Criminal Procedure 4.1 and 41(d)(3) by reliable electronic means




              Dated: June 9, 2021
                                          Mark J. Dinsmore
                                          United States Magistrate Judge
                                          Southern District of Indiana
